IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

ROBERT FENN,

            Appellant,

 v.                                              Case No. 5D16-1779

U.S. BANK, N.A., BANK OF AMERICA,
LASALLE BANK NATIONAL ASSOCIATION
AND ANDRITA KING-FENN,

            Appellees.

________________________________/

Opinion filed November 22, 2016

 Appeal from the Circuit Court
 for Orange County,
 John Marshall Kest, Judge.

 Robert Fenn, Winter Garden, pro se.

 Joseph M. Reichert, and Manuel S.
 Hiraldo, of Blank Rome LLP, Ft.
 Lauderdale, for Appellee, U.S. Bank,
 N.A., Etc.

 No appearance for other appellees.


PER CURIAM.


      AFFIRMED. See Fla. R. App. P. 9.315(a).




LAWSON, C.J., ORFINGER, and EVANDER, J.J., concur.